Butzel, J.
Clark Eager, plaintiff, brought suit against John Wierengo, defendant, and recovered a judgment of $3,490.54 and costs on the quantum meruit count in the declaration. The sole questions presénted on appeal are whether the verdict was contrary to the great weight of the evidence and, if so, should the trial court have granted a new trial. No questions of law are involved.
Wierengo approached the plaintiff, a builder, and told him that he wanted a large two-bedroom house and garage built on a lot in Muskegon, Michigan. The plan for the house had been taken from a book of plans and modified slightly. At the outset the parties spoke of a cost of $10 or $11 per square foot. The plans called for an area in excess of 1600 square feet, and the plaintiff quoted an estimated price of $17,000 to $17,500. Defendant then requested time *421to submit-the plans to a friend, one Vanderstelt, a builder. Wierengo misrepresented to Vanderstelt tbat Eager bad made a bid of $13,000. Vanderstelt said, “If I were you, I would get an attorney, a good attorney, and get a contract drawed up, * * * because tbe man could never built it for tbat.” Vanderstelt offered to build tbe bouse for $17,600.
There is a sharp conflict in testimony as to what transpired when tbe parties next met. It is agreed tbat the- defendant told Eager tbat Vanderstelt bad submitted a bid of $14,000. Tbe defendant’s version is tbat after negotiations, tbe plaintiff agreed to build tbe bouse for $13,700. Tbe plaintiff testified tbat be told tbe defendant tbat it would be impossible to build the desired bouse for $14,000, that a builder would lose money at tbat figure. Experienced builders from tbe Muskegon area testified as to tbe truth of tbe assertion in regard to tbe cost. Plaintiff testified tbat no exact price for tbe bouse was set, tbat defendant said, “You build tbe bouse and I will pay whatever it costs.” Tbe defendant asked tbe plaintiff to keep tbe costs down. Plaintiff claims that be worked on tbe job personally and charged by the hour for bis services, keeping a record of bis time. His wages, when computed on an hourly basis amounted to $1,100 to $1,200. No written contract was ever drawn up and no final price was ever agreed to.
Tbe determination of this controversy depends entirely on bow much weight is given to the testimony of tbe parties. Defendant argues tbat 3 facts demonstrate that tbe plaintiff’s testimony is not worthy of belief.
Plaintiff in bis application for a building permit, signed and sworn by him, stated tbat tbe cost would be $14,000. Plaintiff testified tbat it was tbe custom of all contractors to name a very low cost, usually one-half, instead of tbe correct amount. This claim *422is not controverted. "We do not commend the practice. The jury believed plaintiff.
Defendant paid plaintiff by a series of checks, each bearing upon its face in the upper lefthand corner the number of the check. The first check had written on it: “No. 1 Payment on new House.” In numerical order 8 checks for payments were issued, and the ninth check bears the inscription: “Last payment on new house.” Plaintiff testified that he did not notice these words in the upper lefthand corner. Moreover, the check was not the last payment. Defendant admitted that there were extras to pay for. The inscription was not binding on the plaintiff, although it might have some evidentiary value.
Defendant finally claims that plaintiff told his employees to hurry up on the job because he was losing money on the house. Plaintiff stated that he usually made this statement to the men working on a house in order to speed them up.
Plaintiff calls attention to defendant’s misrepresentations both to Vanderstelt and himself in regard to the bids.
The verdict of the jury amounted to slightly more than the difference between what was paid to the plaintiff and the usual cost of a house when figured at $10 per square foot. At most, the case presents a conflict in testimony, and the jury resolved it in plaintiff’s favor. We cannot say that the verdict was against the great weight of the evidence.
The trial court was correct in denying the motion for a new trial. Costs to appellee.
Reid, C. J., and Boyles, North, Dethmers, Carr, Bushnell, and Sharpe, JJ., concurred.